9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FRENCH HOSPITAL MEDICAL CENTER, Hazel Hawkins MemorialHospital, Madera Community Hospital, Mendocino CommunityHospital, Palomar Memorial Hospital, Providence HospitalQueen of Angeles Medical Center, Saint Francis MemorialHospital, San Francisco General Hospital, Scenic GeneralHospital, Selma District Hospital, Vallejo BroadwayHospital, Watsonville Community Hospital and WheelerHospital, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 93-5133.
United States Court of Appeals, Federal Circuit.
Aug. 19, 1993.

AFFIRMED.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
Upon consideration of the United States' unopposed motion for summary affirmance of the March 26, 1993 judgment of the Court of Federal Claims,

IT IS ORDERED THAT:

2
(1) The United States' unopposed motion is granted.


3
(2) Each side shall bear its own costs.